MEMORANDUM **
Lawrence Duane Taylor appeals from the district court’s denial of his motion for a sentence reduction pursuant 18 U.S.C. § 3582(c). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
*143Taylor contends the district court had authority to lower his sentence pursuant to 18 U.S.C. § 3582(c) because his sentence was based on a range that has since been lowered by Amendment 706 to the United States Sentencing Guidelines. This contention is foreclosed by United States v. Paulk, 569 F.3d 1094 (9th Cir.2009), because Taylor received a mandatory minimum sentence under 21 U.S.C. § 841(b)(1)(A)(iii). See also United States v. Bride, 581 F.3d 888, 889-90 (9th Cir.2009) (holding district court lacked authority to reduce sentence that was not based on a sentencing range that has subsequently been lowered by the Sentencing Commission).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.